Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-31 are currently pending and have been examined.
Claim 1-31 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 30 August 2019 claiming benefit to Provisional Application 62/894,125.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-31 are drawn to a system, which is a statutory category of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a caregiver rounding system in part performing the steps of determin[ing] a location of the equipment [location device] and the caregiver [location device] within at least one foot of an actual location of the equipment [location device] and the caregiver [location device], respectively; model[ing] a rounding zone adjacent the bed based on the location of the equipment [location device], determin[ing] that the caregiver has successfully completed a caregiver round if the caregiver [location device] is located within the rounding zone for a threshold period of time. 
Dependent claims 2 recites wherein the rounding zone is defined as being within a boundary that is about three feet from a periphery of the bed.
Dependent claim 3 recites wherein the rounding zone is defined as being within a boundary calculated as being about three feet away from a footprint of the bed as theoretically projected onto a floor supporting the bed.
Dependent claim 4 recites wherein the rounding zone is defined as being a circular boundary having a radius of about five feet and centered on the equipment [location device].
Dependent claim 5 recites wherein the threshold period of time is about five minutes.
Dependent claim 6 recites wherein the threshold period of time is greater than about one minute.
Dependent claim 8 recites wherein the locations of the equipment [location device] and the caregiver [location device] is determined by the at least one computer using two way ranging and time difference of arrival (TDOA) techniques.
Dependent claim 9 recites wherein the locations of the equipment [location device] and the caregiver [location device] is determined by using time of arrival (TOA) at which transmissions from the equipment [location device] and the caregiver [location device] are received.
Dependent claim 12 recites determin[ing] that a successful caregiver round has occurred only if the patient is present on the bed.
Dependent claim 15 recites determin[ing] that a successful caregiver round has occurred only if the patient [location device] is determined to within the rounding zone with the caregiver [location device] for a threshold period of time.
Dependent claim 30 recites generat[ing] an alarm if the bed condition is sensed to be in an alarm state; suppress[ing] monitoring of the bed condition in response to the caregiver [location device] being detected in the patient contact zone. 

Independent claim 16 recites a caregiver rounding system in part performing the steps of determin[ing] a location of the patient [location device] and the caregiver [location device] within at least one foot of an actual location of the patient [location device] and the caregiver [location device], respectively; model[ing] a rounding zone adjacent the patient based on the location of the patient [location device], determin[ing] that the caregiver has successfully completed a caregiver round if the caregiver [location device] is located within the rounding zone for a threshold period of time.
Dependent claim 17 recites wherein the rounding zone is defined as being within a boundary that is about three feet from the patient [location device].
Dependent claim 18 recites wherein a boundary of the rounding zone is defined as a circle on a floor with the patient [location device] being situated vertically above a center of the circle.
Dependent claim 19 recites wherein a radius of the circle is about three feet in length.
Dependent claim 20 recites wherein the threshold period of time is about five minutes.
Dependent claim 21 recites wherein the threshold period of time is greater than about one minute.
Dependent claim 23 recites wherein the locations of the patient [location device] and the caregiver [location device] is determined by using two way ranging and time difference of arrival (TDOA) techniques.
Dependent claim 24 recites wherein the locations of the patient [location device] and the caregiver [location device] is determined by using time of arrival (TOA) at which transmissions from the patient [location device] and the caregiver [location device] are received.
Dependent claim 27 recites determin[ing] that a successful caregiver round has occurred only if the patient [location device] and the caregiver [location device] are both determined to be within a patient room assigned to the patient.
Dependent claim 28 recites using one or more of two way ranging techniques, time difference of arrival (TDOA) techniques, or time of arrival (TOA) techniques to determine a location of the caregiver [location device] in the patient room.
Dependent claim 29 recites using one or more of two way ranging techniques, time difference of arrival (TDOA) techniques, or time of arrival (TOA) techniques to determine a location of the caregiver [location device] in the patient room.
Dependent claim 31 recites generat[ing] an alarm if the bed condition is sensed to be in an alarm state; model[ing] a patient contact zone adjacent the bed based on the location of the equipment [location device]; signal[ing] the bed to suppress monitoring of the bed condition in response to the caregiver [location device] being detected in the patient contact zone.
Each of the preceding steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1 and 16 recite a high-accuracy location system with a computer communicatively coupled to a plurality of receivers, caregiver locating tag, equipment locating tag, and/or patient locating tag. The specification provides no specific structure for the computer, provides that the tags may be any high-accuracy location technology (Detailed Description in ¶ 00126) affixed to the corresponding person/device (Detailed Description in ¶ 00128), and the receivers/transceivers as fixed-in-place devices capable of receiving and/or sending wireless transmissions (Detailed Description in ¶ 00127) such as short range deacons or infrared transmitters (Detailed Description in ¶ 00129). The use of a high-accuracy location system with a computer communicatively coupled to a plurality of receivers, caregiver locating tag, equipment locating tag, and/or patient locating tag, in this case to track caregiver interactions with a patient during rounding duties, only recites the high-accuracy location system with a computer communicatively coupled to a plurality of receivers, caregiver locating tag, equipment locating tag, and/or patient locating tag as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). Furthermore, these additional elements are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 1, 12, 13, 14, 28, 29, 30, and 31 recite a bed configured to support a patient thereon with a weight sensor of a weight scale system, sensors to determine a patient's presence, and/or a first and second bed transceiver. The specification defines the bed configured to support a patient thereon with a weight sensor of a weight scale system without specific structure (Detailed Description in ¶ 00152 and ¶ 00161), the sensors to determine a patient's presence possibly being a load cell of a scale system  (Detailed Description in ¶ 00152 and ¶ 00276-277), and/or a first and second bed transceiver as a receiver and transmitter which may be wireless or wired connections (Detailed Description in 00127) with ultra-wideband transmission capability (Detailed Description in ¶ 00133). The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 1, 4, 7, 8, 9, 10, 30, and 31 recite an equipment locating tag coupled to the bed. Claims 1, 7, 8, 9, 10, 15, 16, 22, 23, 24, 25, 27, 29, 28, 30, and 31 recite a caregiver locating tag coupled to a caregiver. Claims 15, 16, 17, 18, 22, 23, 24, 25, and 27 recite a patient locating tag coupled to a patient. The specification defines the locating tag coupled to a patient as any high-accuracy location technology (Detailed Description in ¶ 00126) affixed to the corresponding person/device (Detailed Description in ¶ 00128 and ¶ 00134). The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 1, 7, 9, 10, 11, 16, 22, 24, 25, 26, 30, and 31 recite a plurality of receivers mounted at fixed locations and in wireless communication with the equipment locating tag, the caregiver locating tag, and/or patient tag. The specification requires generic structure for the plurality of receivers (or transceivers or anchors (Detailed Description in ¶ 00244)), but provides that the receivers and tags may communicate via ultra-wideband signals (Detailed Description in ¶ 0042, ¶ 00128, and ¶ 00134). The use of a plurality of receivers mounted at fixed locations and in wireless communication with the equipment locating tag, the caregiver locating tag, and/or patient tag, in this case to communicate location information from the tags to the central computer, only recites the plurality of receivers as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 7 and 22 recite ultra-wideband (UWB) signals. The specification defines the ultra-wideband (UWB) signals as the standard radio-based communication technology known in the art (Detailed Description in ¶ 00138 and the Background in ¶ 0003). The use of an ultra-wideband (UWB) signals, in this case to communicate between the caregiver, equipment, and/or patient locating tag and the plurality of receivers, only recites the ultra-wideband (UWB) signals as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception. 
Claims 28 and 29 recite the caregiver locating tag communicating a tag identification (ID) to the circuitry via the first and second transceivers. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 10, 11, 25, and 26 recite wherein the at least one computer uses signals from only a subset of the plurality of receivers to determine the location of the equipment/patient locating tag and the caregiver locating tag, the subset being determined based on signal strength of signals from the equipment/patient locating tag and the caregiver locating tag to the plurality of receivers, wherein the subset comprises at least three receivers from the plurality of receivers having highest signal strength values as compared to others of the plurality of receivers. The use of a subset of receivers based on signal strength threshold is recited as a tool which only serves as extra solution activities incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1 and 16 recite a high-accuracy location system with a computer communicatively coupled to a plurality of receivers, caregiver locating tag, equipment locating tag, and/or patient locating tag. Claims 1, 4, 7, 8, 9, 10, 30, and 31 recite an equipment locating tag coupled to the bed. Claims 1, 7, 8, 9, 10, 15, 16, 22, 23, 24, 25, 27, 29, 28, 30, and 31 recite a caregiver locating tag coupled to a caregiver. Claims 15, 16, 17, 18, 22, 23, 24, 25, and 27 recite a patient locating tag coupled to a patient. Claims 1, 7, 9, 10, 11, 16, 22, 24, 25, 26, 30, and 31 recite a plurality of receivers mounted at fixed locations and in wireless communication with the equipment locating tag, the caregiver locating tag, and/or patient tag. Claims 7 and 22 recite an ultra-wideband (UWB) signals. The use of location beacons, tags, transceivers, receivers, and a central server computer utilizing UWB communication is well-understood, routine, and conventional location positioning architecture. This position is supported by Chung et al., Signaling and multiple access techniques for ultra-wideband 4G wireless communication systems, 12(2) IEEE Wireless Communications 46-55 (April 18, 2005) teaching on the state of the art for ultra-wideband tag location tracking infrastructure in the § SYSTEM ARCHITECTURE on p. 50)(treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). Therefore, the location beacons, tags, transceivers, receivers, and a central server computer utilizing UWB communication additional elements are not sufficient to amount to significantly more than the recited judicial exception.
Claims 1, 12, 13, 14, 28, 29, 30, and 31 recite a bed configured to support a patient thereon with a weight sensor of a weight scale system, sensors to determine a patient's presence, and/or a first and second bed transceiver. The use of a smart patient bed with patient presence sensors and transceivers is well-understood, routine, and conventional. This position is supported by (1) Siebers et al. (US Patent Pub No 2013/0127620) teaching on a smart connected patient bed with a patient weight sensor to determine the patient’s presence in the bed in the Detailed Description in ¶ 0036 and ¶ 0039; (2) Ribble et al., US Patent Pub No 2018/0322760) teaching on a patient bed with occupancy sensors and transceivers to communicate sensor data in the Detailed Description in ¶ 0043-44 and ¶ 0062; and (3) Hayes et al. (US Patent Pub No 2014/0266733) teaching on a patient support apparatus with communication transceivers for receiving and communicating patient presence sensor data to a central monitoring system in the Detailed Description in ¶ 0095-96 and ¶ 0036. Therefore, the patient bed with patient presence sensors and transceivers additional element is not sufficient to amount to significantly more than the recited judicial exception.
Claims 28 and 29 recite the caregiver locating tag communicating a tag identification (ID) to the circuitry via the first and second transceivers. The courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
Claims 10, 11, 25, and 26 recite wherein the at least one computer uses signals from only a subset of the plurality of receivers to determine the location of the equipment/patient locating tag and the caregiver locating tag, the subset being determined based on signal strength of signals from the equipment/patient locating tag and the caregiver locating tag to the plurality of receivers, wherein the subset comprises at least three receivers from the plurality of receivers having highest signal strength values as compared to others of the plurality of receivers. The courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
Furthermore, each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1-31 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-15, 30, 16-21, 27, and  31 rejected under 35 U.S.C. 103 as being unpatentable over Durlach et al. (US Patent Pub No. 2020/0203010)[hereinafter Durlach] in view of Girardeau et al. (US Patent Pub No. 2017/0004264)[hereinafter Girardeau] in further view of Al-Ali et al. (US Patent Pub No. 2019/0122762)[hereinafter Al-Ali].

As per claim 1, Durlach teaches on the following limitations of the claim: 
a caregiver rounding system comprising is taught in the Detailed Description in ¶ 0159 and ¶ 0189 (teaching on a tag based clinical round completion authentication system);
a bed configured to support a patient thereon is taught in the Detailed Description in ¶ 0060-61 and in the Figures at fig. 1 (teaching on a patient support apparatus);
an equipment locating tag coupled to the bed is taught in the Detailed Description in ¶ 0069, ¶ 0100, and in the Figures at fig. 2 reference character 92 (teaching on a locator transceiver coupled to the patient bed);
a caregiver locating tag coupled to a caregiver is taught in the Detailed Description in ¶  0100, ¶ 0221, and ¶ 0189 (teaching on a caregiver device outfitted with a location detection device for tracking the movement of the caregiver);
a plurality of receivers mounted at fixed locations and in wireless communication with the equipment locating tag and the caregiver locating tag is taught in the Detailed Description in ¶ 0078-79, ¶ 0163, and ¶ 0100 (teaching on fixed location transceivers throughout a healthcare facility for detecting and tracking the location of the patient equipment and caregivers);
at least one computer communicatively coupled to the plurality of receivers, wherein the equipment locating tag, the caregiver locating tag, the plurality of receivers, and the at least one computer cooperate to form a high-accuracy locating system is taught in the Detailed Description in ¶ 0100, ¶ 0163, and ¶ 0097 (teaching on a remote computer communicating with the fixed location transceivers throughout a healthcare facility and the location tags of the patient equipment and caregivers);
operable to determine a location of the equipment locating tag and the caregiver locating tag within at least one foot of an actual location of the equipment locating tag and the caregiver locating tag, respectively is taught in the Detailed Description in ¶ 0078-80, ¶ 0100, ¶ 0200, ¶ 0189, ¶ 0221, and in the Summary in ¶ 0021  (teaching on utilizing near-field-communication to determine that the equipment location tag and the caregiver tags are within a certain distance relative to each other wherein near-field communication requires a 10 cm or less distance (less than an imperial measured foot) as evidenced by Jonathan Strickland, How Near Field Communications Works, How Stuff Works (Nov. 12, 2012) in § Problems with NFC); -AND-
wherein the at least one computer determines that the caregiver has successfully completed a caregiver round if the caregiver locating tag is located within the rounding zone is taught in the Detailed Description in ¶ 0159 and ¶ 0189 (teaching on a clinical round competition authentication wherein the caregiver tag must be within a particular distance of the patient equipment tag).
Durlach fails to teach the following limitation of claim 1. Girardeau, however, does teach the following: 
for a threshold period of time is taught in the Detailed Description in ¶ 0031 and ¶ 0051 (teaching on setting a threshold period of time it would take a caregiver to perform a specific task to ensure the task was completed).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach to include a threshold time with patient measurement because in order for “a round (i.e., a visit to a patient by a caregiver to check on the patient) to be considered a successful round, some hospital protocols establish a minimum amount of time that a caregiver needs to be present in the patient's room” (Girardeau in the Detailed Description in ¶ 0031).
The combination of Durlach and Girardeau fails to teach the following limitation of claim 1. Al-Ali, however, does teach the following: 
wherein the at least one computer models a rounding zone adjacent the bed based on the location of the equipment locating tag is taught in the Detailed Description in ¶ 0217 and ¶ 0240 (teaching on creating a monitoring zone around a patient bed based on a patient bedside monitoring device).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach and Girardeau with the defined rounding zone around the patient presence location tag of Al-Ali with the motivation of enabling interconnectedness of relevant devices wherein “[t]he quality of care in a hospital or other patient care facility could be improved if each of the different clinical computer systems across the IT infrastructure were able to effectively communicate with each other” (Al-Ali in the Detailed Description in ¶ 0305).
As per claim 2, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 1. Durlach also discloses the following: 
the caregiver rounding system of claim 1, wherein the rounding zone is defined as being within a boundary that is about three feet from a periphery of the bed is taught in the Detailed Description in ¶ 0078-80, ¶ 0100, ¶ 0200, ¶ 0189, ¶ 0221, and in the Summary in ¶ 0021  (teaching on utilizing near-field-communication or other location beacons to determine that the equipment location tag and the caregiver tags are within several feet of one another (treated as synonymous to three or more feet, i.e. about three feet)).
As per claim 3, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 1. Durlach also discloses the following: 
the caregiver rounding system of claim 1, wherein the rounding zone is defined as being within a boundary calculated as being about three feet away from a footprint of the bed as theoretically projected onto a floor supporting the bed is taught in the Detailed Description in ¶ 0078-80, ¶ 0100, ¶ 0200, ¶ 0189, ¶ 0221, and in the Summary in ¶ 0021  (teaching on utilizing near-field-communication or other location beacons to determine that the equipment location tag and the caregiver tags are within several feet of one another (treated as synonymous to three or more feet, i.e. about three feet)).
As per claim 4, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 1. Durlach  and Girardeau fail to teach the following; Al-Ali, however, does disclose:
the caregiver rounding system of claim 1, wherein the rounding zone is defined as being a circular boundary having a radius of about five feet and centered on the equipment locating tag is taught in the Detailed Description in ¶ 0217 and ¶ 0240 (teaching on creating a monitoring zone around a patient bed based on a patient bedside monitoring device wherein the zone is a 5 feet or less radius around the equipment tag wherein a radius necessarily results in a circular boundary).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach and Girardeau with the defined rounding zone around the patient presence location tag of five feet of Al-Ali with the motivation of enabling interconnectedness of relevant devices wherein “[t]he quality of care in a hospital or other patient care facility could be improved if each of the different clinical computer systems across the IT infrastructure were able to effectively communicate with each other” (Al-Ali in the Detailed Description in ¶ 0305) and the selection of a 5 foot radius would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have a five feet radius through routine experimentation of rounding boundaries (see MPEP 2144.05 II. A.).
As per claim 5, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 1. Durlach fail to teach the following; Girardeau, however, does disclose:
the caregiver rounding system of claim 1, wherein the threshold period of time is about five minutes is taught in the Detailed Description in ¶ 0031 and ¶ 0051 (teaching on setting a threshold period of time it would take a caregiver to perform a specific task to ensure the task was completed wherein the timeframe is 5 minutes).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach to include a threshold time with patient measurement because in order for “a round (i.e., a visit to a patient by a caregiver to check on the patient) to be considered a successful round, some hospital protocols establish a minimum amount of time that a caregiver needs to be present in the patient's room” (Girardeau in the Detailed Description in ¶ 0031) and the selection of a 5 minute threshold would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have a five minute threshold through routine experimentation of rounding minimum elapse time (see MPEP 2144.05 II. A.).
As per claim 6, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 1. Durlach fail to teach the following; Girardeau, however, does disclose:
the caregiver rounding system of claim 1, wherein the threshold period of time is greater than about one minute is taught in the Detailed Description in ¶ 0031 and ¶ 0051 (teaching on setting a threshold period of time it would take a caregiver to perform a specific task to ensure the task was completed wherein the timeframe is 5 minutes (treated as synonymous to greater than one minute)).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach to include a threshold time with patient measurement because in order for “a round (i.e., a visit to a patient by a caregiver to check on the patient) to be considered a successful round, some hospital protocols establish a minimum amount of time that a caregiver needs to be present in the patient's room” (Girardeau in the Detailed Description in ¶ 0031) and the selection of a 1 minute threshold would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have a one minute threshold through routine experimentation of rounding minimum elapse time (see MPEP 2144.05 II. A.).
As per claim 12, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 1. Durlach also discloses the following: 
the caregiver rounding system of claim 1, wherein the bed includes a sensor that senses a presence of a patient on the bed and the at least one computer is configured to determine that a successful caregiver round has occurred only if the patient is present on the bed is taught in the Detailed Description in ¶ 0074, ¶ 0127, and ¶ 0219 (teaching on a bed sensor for determining that a patient is present in the bed wherein patient presence is necessary for rounding duty completion).
Durlach fails to teach the following; Girardeau, however, does disclose:
as sensed by the sensor is taught in the Detailed Description in ¶ 0038 (teaching on only beginning the threshold timer for caregiver presence when the patient is sensed to be present in the bed).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach and Girardeau with the defined rounding zone around the patient presence location tag of five feet of Al-Ali with the motivation of enabling interconnectedness of relevant devices wherein “[t]he quality of care in a hospital or other patient care facility could be improved if each of the different clinical computer systems across the IT infrastructure were able to effectively communicate with each other” (Al-Ali in the Detailed Description in ¶ 0305).
As per claim 13, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 12. Durlach also discloses the following: 
the caregiver rounding system of claim 12, wherein the bed includes communication circuitry configured to transmit patient presence data for receipt by the at least one computer is taught in the Detailed Description in ¶ 0074, ¶ 0127, and ¶ 0219 (teaching on a bed sensor for determining that a patient is present in the bed and sending said information to a central computer).
As per claim 14, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 12. Durlach also discloses the following: 
the caregiver rounding system of claim 12, wherein the sensor comprises a weight sensor of a weigh scale system of the bed is taught in the Detailed Description in ¶ 0074, ¶ 0127, and ¶ 0219 (teaching on a bed sensor configured to determine a weight of a patient positioned on support deck of the bed).
As per claim 15, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 1. Durlach fail to teach the following; Girardeau, however, does disclose:
the caregiver rounding system of claim 1, further comprising a patient locating tag coupled to a patient and the at least one computer being configured to determine that a successful caregiver round has occurred only if the patient locating tag is determined to be within the rounding zone with the caregiver locating tag for the threshold period of time is taught in the Detailed Description in ¶ 0038 (teaching on only beginning the threshold timer for caregiver presence when the patient is sensed to be present in the bed wherein the patient presence is determined via a patient badge).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach to include determining a patient’s presence for marking a round complete of Girardeau as the patient’s presence is necessary for a complete round because “a “round” is considered to be a visit to the patient's room by a caregiver to check on the patient” (Girardeau in the Background in ¶ 0003, emphasis added).
As per claim 30, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 1. Durlach also discloses the following: 
the caregiver rounding system of claim 1, wherein the bed includes at least one sensor to monitor a bed condition and generate an alarm if the bed condition is sensed to be in an alarm state by the at least one sensor, and is taught in the Detailed Description in ¶ 0074, ¶ 0084, ¶ 0087, and ¶ 0133-134 (teaching on bed sensors that monitor the bed position and patient location within the bed (treated as synonymous to a bed condition) and generating an alarm based on the sensor data);
further comprising an equipment locating tag coupled to the bed is taught in the Detailed Description in ¶ 0069, ¶ 0100, and in the Figures at fig. 2 reference character 92 (teaching on a locator transceiver coupled to the patient bed);
the plurality of receivers being in wireless communication with the equipment locating tag, and is taught in the Detailed Description in ¶ 0078-79, ¶ 0163, and ¶ 0100 (teaching on fixed location transceivers throughout a healthcare facility for detecting and tracking the location of the patient equipment and caregivers); -AND-
wherein the at least one computer models a patient contact zone adjacent the bed based on the location of the equipment locating tag is taught in the Detailed Description in ¶ 0078-80, ¶ 0100, ¶ 0200, ¶ 0189, ¶ 0221, and in the Summary in ¶ 0021  (teaching on utilizing near-field-communication or other location beacons to determine that the equipment location tag and the caregiver tags are within several feet of one another (treated as synonymous to three or more feet, i.e. about three feet)).
Durlach and Girardeau fail to teach the following; Al-Ali, however, does disclose:
wherein the at least one computer signals the bed to suppress monitoring of the bed condition by the at least one sensor in response to the caregiver locating tag being detected in the patient contact zone is taught in the Detailed Description in ¶ 0249, ¶ 0217, and ¶ 0240 (teaching on suppressing a bed monitoring condition when the clinician token is within the patient monitoring zone).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach and Girardeau with suspending the patient presence sensor when the caregiver is present of Al-Ali with the motivation of “not notif[ing] or pag[ing] other clinicians in case of an alarm if a clinician is already present” (Al-Ali in the Detailed Description in ¶ 0252).
As per claim 16, Durlach teaches on the following limitations of the claim: 
a caregiver rounding system comprising is taught in the Detailed Description in ¶ 0159 and ¶ 0189 (teaching on a tag based clinical round completion authentication system);
a caregiver locating tag coupled to a caregiver is taught in the Detailed Description in ¶  0100, ¶ 0221, and ¶ 0189 (teaching on a caregiver device outfitted with a location detection device for tracking the movement of the caregiver);
a plurality of receivers mounted at fixed locations and in wireless communication with the patient locating tag and the caregiver locating tag is taught in the Detailed Description in ¶ 0078-79, ¶ 0163, and ¶ 0100 (teaching on fixed location transceivers throughout a healthcare facility for detecting and tracking the location of the tags within the boundaries);
at least one computer communicatively coupled to the plurality of receivers, wherein the patient locating tag, the caregiver locating tag, the plurality of receivers, and the at least one computer cooperate to form a high-accuracy locating system is taught in the Detailed Description in ¶ 0100, ¶ 0163, and ¶ 0097 (teaching on a remote computer communicating with the fixed location transceivers throughout a healthcare facility and the location tags within the boundaries);
operable to determine a location of the patient locating tag and the caregiver locating tag within at least one foot of an actual location of the patient locating tag and the caregiver locating tag, respectively is taught in the Detailed Description in ¶ 0078-80, ¶ 0100, ¶ 0200, ¶ 0189, ¶ 0221, and in the Summary in ¶ 0021  (teaching on utilizing near-field-communication to determine that the patient related tag and the caregiver tags are within a certain distance relative to each other wherein near-field communication requires a 10 cm or less distance (less than an imperial measured foot) as evidenced by Jonathan Strickland, How Near Field Communications Works, How Stuff Works (Nov. 12, 2012) in § Problems with NFC); -AND-
wherein the at least one computer determines that the caregiver has successfully completed a caregiver round if the caregiver locating tag is located within the rounding zone is taught in the Detailed Description in ¶ 0159 and ¶ 0189 (teaching on a clinical round competition authentication wherein the caregiver tag must be within a particular distance of the patient equipment tag).
Durlach fails to teach the following limitation of claim 16. Girardeau, however, does teach the following: 
for a threshold period of time is taught in the Detailed Description in ¶ 0031 and ¶ 0051 (teaching on setting a threshold period of time it would take a caregiver to perform a specific task to ensure the task was completed).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach to include a threshold time with patient measurement because in order for “a round (i.e., a visit to a patient by a caregiver to check on the patient) to be considered a successful round, some hospital protocols establish a minimum amount of time that a caregiver needs to be present in the patient's room” (Girardeau in the Detailed Description in ¶ 0031).
The combination of Durlach and Girardeau fails to teach the following limitation of claim 16. Al-Ali, however, does teach the following: 
a patient locating tag coupled to a patient is taught in the Detailed Description in ¶ 0270 and ¶ 0208 (teaching on a patient token coupled to the patient for tracking patient location); -AND-
wherein the at least one computer models a rounding zone adjacent the patient based on the location of the patient locating tag is taught in the Detailed Description in ¶ 0217 and ¶ 0240 (teaching on creating a monitoring zone around a patient bed based on a patient bedside monitoring device).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach and Girardeau with the defined rounding zone around the patient presence location tag of Al-Ali with the motivation of enabling interconnectedness of relevant devices wherein “[t]he quality of care in a hospital or other patient care facility could be improved if each of the different clinical computer systems across the IT infrastructure were able to effectively communicate with each other” (Al-Ali in the Detailed Description in ¶ 0305).
As per claim 17, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 16. Durlach also discloses the following: 
the caregiver rounding system of claim 16, wherein the rounding zone is defined as being within a boundary that is about three feet from the patient locating tag is taught in the Detailed Description in ¶ 0078-80, ¶ 0100, ¶ 0200, ¶ 0189, ¶ 0221, and in the Summary in ¶ 0021  (teaching on utilizing near-field-communication or other location beacons to determine that the patient equipment location tag (treated as synonymous to the patient tag) and the caregiver tags are within several feet of one another (treated as synonymous to three or more feet, i.e. about three feet)).
As per claim 18, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 16. Durlach and Girardeau fail to teach the following; Al-Ali, however, does disclose:
the caregiver rounding system of claim 16, wherein a boundary of the rounding zone is defined as a circle on a floor with the patient locating tag being situated vertically above a center of the circle is taught in the Detailed Description in ¶ 0217 and ¶ 0240 (teaching on creating a monitoring zone around a patient based on a patient bedside monitoring device wherein the zone is a 5 feet or less radius around the equipment tag wherein a radius necessarily results in a circular boundary).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach and Girardeau with the defined rounding zone around the patient presence location tag of Al-Ali with the motivation of enabling interconnectedness of relevant devices wherein “[t]he quality of care in a hospital or other patient care facility could be improved if each of the different clinical computer systems across the IT infrastructure were able to effectively communicate with each other” (Al-Ali in the Detailed Description in ¶ 0305).
As per claim 19, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 18. Durlach and Girardeau fail to teach the following; Al-Ali, however, does disclose:
the caregiver rounding system of claim 18, wherein a radius of the circle is about three feet in length is taught in the Detailed Description in ¶ 0217 and ¶ 0240 (teaching on creating a monitoring zone around a patient based on a patient bedside monitoring device wherein the zone is a 5 feet or less radius (treated as synonymous to about three feet)).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach and Girardeau with the defined rounding zone around the patient presence location tag of about three feet of Al-Ali with the motivation of enabling interconnectedness of relevant devices wherein “[t]he quality of care in a hospital or other patient care facility could be improved if each of the different clinical computer systems across the IT infrastructure were able to effectively communicate with each other” (Al-Ali in the Detailed Description in ¶ 0305) and the selection of a 3 foot radius would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have a three feet radius through routine experimentation of rounding boundaries (see MPEP 2144.05 II. A.).
As per claim 20, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 16. Durlach fail to teach the following; Girardeau, however, does disclose:
the caregiver rounding system of claim 16, wherein the threshold period of time is about five minutes is taught in the Detailed Description in ¶ 0031 and ¶ 0051 (teaching on setting a threshold period of time it would take a caregiver to perform a specific task to ensure the task was completed wherein the timeframe is 5 minutes).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach to include a threshold time with patient measurement because in order for “a round (i.e., a visit to a patient by a caregiver to check on the patient) to be considered a successful round, some hospital protocols establish a minimum amount of time that a caregiver needs to be present in the patient's room” (Girardeau in the Detailed Description in ¶ 0031) and the selection of a 5 minute threshold would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have a five minute threshold through routine experimentation of rounding minimum elapse time (see MPEP 2144.05 II. A.).
As per claim 21, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 16. Durlach fail to teach the following; Girardeau, however, does disclose:
the caregiver rounding system of claim 16, wherein the threshold period of time is greater than about one minute is taught in the Detailed Description in ¶ 0031 and ¶ 0051 (teaching on setting a threshold period of time it would take a caregiver to perform a specific task to ensure the task was completed wherein the timeframe is 5 minutes (treated as synonymous to greater than one minute)).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach to include a threshold time with patient measurement because in order for “a round (i.e., a visit to a patient by a caregiver to check on the patient) to be considered a successful round, some hospital protocols establish a minimum amount of time that a caregiver needs to be present in the patient's room” (Girardeau in the Detailed Description in ¶ 0031) and the selection of a 1 minute threshold would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have a one minute threshold through routine experimentation of rounding minimum elapse time (see MPEP 2144.05 II. A.).
As per claim 27, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 16. Durlach also discloses the following: 
the caregiver rounding system of claim 16, wherein the at least one computer is configured to determine that a successful caregiver round has occurred only if the patient locating tag and the caregiver locating tag are both determined to be within a patient room assigned to the patient is taught in the Detailed Description in ¶ 0074, ¶ 0127, and ¶ 0219 (teaching on a bed sensor for determining that a patient is present in the bed within the patient room wherein patient presence is necessary for rounding duty completion).
As per claim 31, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 16. Durlach also discloses the following: 
the caregiver rounding system of claim 16, further comprising a bed configured to support the patient thereon, the bed having at least one sensor to monitor a bed condition and generate an alarm if the bed condition is sensed to be in an alarm state by the at least one sensor is taught in the Detailed Description in ¶ 0074, ¶ 0084, ¶ 0087, and ¶ 0133-134 (teaching on bed sensors that monitor the bed position and patient location within the bed (treated as synonymous to a bed condition) and generating an alarm based on the sensor data);
an equipment locating tag coupled to the bed, the plurality of receivers being in wireless communication with the equipment locating tag, and is taught in the Detailed Description in ¶ 0069, ¶ 0100, and in the Figures at fig. 2 reference character 92 (teaching on a locator transceiver coupled to the patient bed); -AND-
wherein the at least one computer models a patient contact zone adjacent the bed based on the location of the equipment locating tag is taught in the Detailed Description in ¶ 0078-80, ¶ 0100, ¶ 0200, ¶ 0189, ¶ 0221, and in the Summary in ¶ 0021  (teaching on utilizing near-field-communication or other location beacons to determine that the equipment location tag and the caregiver tags are within several feet of one another (treated as synonymous to three or more feet, i.e. about three feet)).
Durlach and Girardeau fail to teach the following; Al-Ali, however, does disclose:
wherein the at least one computer signals the bed to suppress monitoring of the bed condition by the at least one sensor in response to the caregiver locating tag being detected in the patient contact zone is taught in the Detailed Description in ¶ 0249, ¶ 0217, and ¶ 0240 (teaching on suppressing a bed monitoring condition when the clinician token is within the patient monitoring zone).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach to include determining a patient’s presence for marking a round complete of Girardeau as the patient’s presence is necessary for a complete round because “a “round” is considered to be a visit to the patient's room by a caregiver to check on the patient” (Girardeau in the Background in ¶ 0003, emphasis added).

Claims 7-9, 28, 22-24, and 29 rejected under 35 U.S.C. 103 as being unpatentable over Durlach et al. (US Patent Pub No. 2020/0203010)[hereinafter Durlach] in view of Girardeau et al. (US Patent Pub No. 2017/0004264)[hereinafter Girardeau] in further view of Al-Ali et al. (US Patent Pub No. 2019/0122762)[hereinafter Al-Ali] in further view of Jacobs et al. (US Patent Pub No. 20130141233)[hereinafter Jacobs].
As per claim 7, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 1.  Durlach, Girardeau, and Al-Ali fail to teach the following; Jacobs, however, does disclose:
the caregiver rounding system of claim 1, wherein the equipment locating tag and the caregiver locating tag communicate with the plurality of receivers via ultra-wideband (UWB) signals is taught in the Background in ¶ 0019 and in the Detailed Description in ¶ 0060 (teaching on utilizing ultra-wideband for asset location tracking).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach, Girardeau, and Al-Ali with the ultra-wideband signals of Jacobs with the motivation of providing “very accurate localization” (Jacobs in the Background in ¶ 0019).
As per claim 8, the combination of Durlach, Girardeau, Al-Ali, and Jacobs discloses all of the limitations of claim 7.  Durlach, Girardeau, and Al-Ali fail to teach the following; Jacobs, however, does disclose:
the caregiver rounding system of claim 7, wherein the locations of the equipment locating tag and the caregiver locating tag is determined by the at least one computer using two way ranging and time difference of arrival (TDOA) techniques is taught in the Background in ¶ 0019 (teaching on utilizing time difference on arrival to determine the distance between two ultra-wideband location transceivers).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach, Girardeau, and Al-Ali with the ultra-wideband signals utilizing TDOA for location determination of tags of Jacobs with the motivation of providing “very accurate localization” (Jacobs in the Background in ¶ 0019).
As per claim 9, the combination of Durlach, Girardeau, Al-Ali, and Jacobs discloses all of the limitations of claim 7.  Durlach, Girardeau, and Al-Ali fail to teach the following; Jacobs, however, does disclose:
the caregiver rounding system of claim 7, wherein the locations of the equipment locating tag and the caregiver locating tag is determined by the at least one computer using time of arrival (TOA) at which transmissions from the equipment locating tag and the caregiver locating tag are received at the plurality of receivers is taught in the Background in ¶ 0019 (teaching on utilizing time difference on arrival to determine the distance between two ultra-wideband location transceivers wherein time difference on arrival necessarily includes the time of arrival for a packet from an anchor (here the receiver) and a tag).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach, Girardeau, and Al-Ali with the ultra-wideband signals utilizing TDOA calculated from TOA for location determination of tags of Jacobs with the motivation of providing “very accurate localization” (Jacobs in the Background in ¶ 0019).
As per claim 28, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 1.  Durlach also discloses:
the caregiver rounding system of claim 1, wherein the patient bed includes circuitry and further comprising a first bed transceiver carried by the patient bed and coupled to the circuitry is taught in the Detailed Description in ¶ 0069, ¶ 0100, and in the Figures at fig. 2 reference character 92 (teaching on a locator transceiver coupled to the patient bed); -AND-
the caregiver locating tag communicating a tag identification (ID) is taught in the Detailed Description in ¶ 0038, ¶ 0153, ¶ 0170, and ¶ 0178 (teaching on sending the caregiver identification information associated with the caregiver device location to the central location tracking system).
Durlach, Girardeau, and Al-Ali fail to teach the following; Jacobs, however, does disclose:
a second bed transceiver carried by the patient bed and coupled to the circuitry, and is taught in the Background in ¶ 0016 and in the Detailed Description in ¶ 110 (teaching on two transceivers for each location access point);
to the circuitry via the first and second transceivers is taught in the Background in ¶ 0016 and in the Detailed Description in ¶ 110 (teaching on two transceivers for each location access point); -AND-
the circuitry using one or more of two way ranging techniques, time difference of arrival (TDOA) techniques, or time of arrival (TOA) techniques to determine a location of the caregiver locating tag in the patient room is taught in the Background in ¶ 0019 (teaching on utilizing time difference on arrival to determine the distance between two ultra-wideband location transceivers).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach, Girardeau, and Al-Ali with the ultra-wideband signals utilizing TDOA calculated from TOA for location determination of tags of Jacobs with the motivation of providing “very accurate localization” (Jacobs in the Background in ¶ 0019).
As per claim 22, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 16.  Durlach, Girardeau, and Al-Ali fail to teach the following; Jacobs, however, does disclose:
the caregiver rounding system of claim 16, wherein the patient locating tag and the caregiver locating tag communicate with the plurality of receivers via ultra-wideband (UWB) signals is taught in the Background in ¶ 0019 and in the Detailed Description in ¶ 0060 (teaching on utilizing ultra-wideband for asset location tracking).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach, Girardeau, and Al-Ali with the ultra-wideband signals of Jacobs with the motivation of providing “very accurate localization” (Jacobs in the Background in ¶ 0019).
As per claim 23, the combination of Durlach, Girardeau, Al-Ali, and Jacobs discloses all of the limitations of claim 22.  Durlach, Girardeau, and Al-Ali fail to teach the following; Jacobs, however, does disclose:
the caregiver rounding system of claim 22, wherein the locations of the patient locating tag and the caregiver locating tag is determined by the at least one computer using two way ranging and time difference of arrival (TDOA) techniques is taught in the Background in ¶ 0019 (teaching on utilizing time difference on arrival to determine the distance between two ultra-wideband location transceivers).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach, Girardeau, and Al-Ali with the ultra-wideband signals utilizing TDOA for location determination of tags of Jacobs with the motivation of providing “very accurate localization” (Jacobs in the Background in ¶ 0019).
As per claim 24, the combination of Durlach, Girardeau, Al-Ali, and Jacobs discloses all of the limitations of claim 22.  Durlach, Girardeau, and Al-Ali fail to teach the following; Jacobs, however, does disclose:
the caregiver rounding system of claim 22, wherein the locations of the patient locating tag and the caregiver locating tag is determined by the at least one computer using time of arrival (TOA) at which transmissions from the patient locating tag and the caregiver locating tag are received at the plurality of receivers is taught in the Background in ¶ 0019 (teaching on utilizing time difference on arrival to determine the distance between two ultra-wideband location transceivers wherein time difference on arrival necessarily includes the time of arrival for a packet from an anchor (here the receiver) and a tag).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach, Girardeau, and Al-Ali with the ultra-wideband signals utilizing TDOA calculated from TOA for location determination of tags of Jacobs with the motivation of providing “very accurate localization” (Jacobs in the Background in ¶ 0019).
As per claim 29, the combination of Durlach, Girardeau, and Al-Ali discloses all of the limitations of claim 16.  Durlach also discloses: 
the caregiver rounding system of claim 16, further comprising a patient bed including circuitry, a first bed transceiver carried by the patient bed and coupled to the circuitry is taught in the Detailed Description in ¶ 0069, ¶ 0100, and in the Figures at fig. 2 reference character 92 (teaching on a locator transceiver coupled to the patient bed); -AND-
the caregiver locating tag communicating a tag identification (ID) is taught in the Detailed Description in ¶ 0038, ¶ 0153, ¶ 0170, and ¶ 0178 (teaching on sending the caregiver identification information associated with the caregiver device location to the central location tracking system).
Durlach, Girardeau, and Al-Ali fail to teach the following; Jacobs, however, does disclose:
a second bed transceiver carried by the patient bed and coupled to the circuitry, and is taught in the Background in ¶ 0016 and in the Detailed Description in ¶ 110 (teaching on two transceivers for each location access point);
to the circuitry via the first and second transceivers is taught in the Background in ¶ 0016 and in the Detailed Description in ¶ 110 (teaching on two transceivers for each location access point); -AND-
the circuitry using one or more of two way ranging techniques, time difference of arrival (TDOA) techniques, or time of arrival (TOA) techniques to determine a location of the caregiver locating tag in the patient room is taught in the Background in ¶ 0019 (teaching on utilizing time difference on arrival to determine the distance between two ultra-wideband location transceivers).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach, Girardeau, and Al-Ali with the ultra-wideband signals utilizing TDOA calculated from TOA for location determination of tags of Jacobs with the motivation of providing “very accurate localization” (Jacobs in the Background in ¶ 0019).

Claims 10-11 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Durlach et al. (US Patent Pub No. 2020/0203010)[hereinafter Durlach] in view of Girardeau et al. (US Patent Pub No. 2017/0004264)[hereinafter Girardeau] in further view of Al-Ali et al. (US Patent Pub No. 2019/0122762)[hereinafter Al-Ali] in further view of Jacobs et al. (US Patent Pub No. 20130141233)[hereinafter Jacobs] in further view of Li et al. (US Patent App No. 20150156637)[hereinafter Li].
As per claim 10, the combination of Durlach, Girardeau, Al-Ali, and Jacobs discloses all of the limitations of claim 7.  Durlach, Girardeau, Al-Ali, and Jacobs fail to teach the following; Li, however, does disclose:
the caregiver rounding system of claim 7, wherein the at least one computer uses signals from only a subset of the plurality of receivers to determine the location of the equipment locating tag and the caregiver locating tag, the subset being determined based on signal strength of signals from the equipment locating tag and the caregiver locating tag to the plurality of receivers is taught in the Detailed Description in ¶ 0032 and ¶ 0029 (teaching on setting a threshold beacon signal strength to create a state region for tag detection within a geographic location).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach, Girardeau, Al-Ali, and Jacobs with the three beacon threshold of Li with the motivation of “achiev[ing] a desired balance between false alarm and missed detection probabilities” (Li in the Detailed Description in ¶ 0032).
As per claim 11, the combination of Durlach, Girardeau, Al-Ali, Jacobs, and Li discloses all of the limitations of claim 10.  Durlach, Girardeau, and Al-Ali fail to teach the following; Jacobs, however, does disclose:
the caregiver rounding system of claim 10, wherein the subset comprises at least three receivers from the plurality of receivers having highest signal strength values as compared to others of the plurality of receivers is taught in the Detailed Description in ¶ 0119 (teaching on at least three signal access beacons for determining tag locations).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach, Girardeau, and Al-Ali with the ultra-wideband signals with a single strength threshold of Jacobs with the motivation of providing “very accurate localization” (Jacobs in the Background in ¶ 0019).
As per claim 25, the combination of Durlach, Girardeau, Al-Ali, and Jacobs discloses all of the limitations of claim 22.  Durlach, Girardeau, Al-Ali, and Jacobs fail to teach the following; Li, however, does disclose:
the caregiver rounding system of claim 22, wherein the at least one computer uses signals from only a subset of the plurality of receivers to determine the location of the patient locating tag and the caregiver locating tag, the subset being determined based on signal strength of signals from the patient locating tag and the caregiver locating tag to the plurality of receivers is taught in the Detailed Description in ¶ 0032 and ¶ 0029 (teaching on setting a threshold beacon signal strength to create a state region for tag detection within a geographic location).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach, Girardeau, Al-Ali, and Jacobs with the three beacon threshold of Li with the motivation of “achiev[ing] a desired balance between false alarm and missed detection probabilities” (Li in the Detailed Description in ¶ 0032).
As per claim 26, the combination of Durlach, Girardeau, Al-Ali, Jacobs, and Li discloses all of the limitations of claim 25.  Durlach, Girardeau, and Al-Ali fail to teach the following; Jacobs, however, does disclose:
the caregiver rounding system of claim 25, wherein the subset comprises at least three receivers from the plurality of receivers having highest signal strength values as compared to others of the plurality of receivers is taught in the Detailed Description in ¶ 0119 (teaching on at least three signal access beacons for determining tag locations).
One of ordinary skill in the art at the time the invention was filed would combine the caregiver rounding tracking system of Durlach, Girardeau, and Al-Ali with the ultra-wideband signals with a single strength threshold of Jacobs with the motivation of providing “very accurate localization” (Jacobs in the Background in ¶ 0019).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Johnson et al. (US Patent No 2017/0364,644) teaching on creating a monitoring zone around a patient bed based on the patient bed location device in the Detailed Description in ¶ 049, ¶ 0051, ¶ 0084, and ¶ 0087.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626